4;

\DOO--]O\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-06582-WHA Document 32 Filed 11/08/18 Page 1 of 4

KEKER, VAN NEST & PETERS LLP
ELLIOT R. PETERS - #158708
epeters@keker.com

LAURIE CARR MIMS - #241584
lmims@keker.com

STEVEN P. RAGLAND - #221076
sragland@keker.com

CODY S. HARRIS - #255302
charris@keker.com

ELIZABETH K. MCCLOSKEY - #268184
emccloskey@keker.com

SEAN M. ARENSON - # 310633
Sarenson@keker.com

MAYA PERELMAN - # 318554
mperelman@keker.corn

633 Battery Street

San Francisco, CA 9411 1-1809
Telephone: 415 391 5400
Facsimile: 415 397 7188

Attorneys for Plaintiff
GENENTECH, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

GENENTECH, INC.,
Plaintiff,
v.

JHL BIOTECH, INC., XANTHE LAM, an
individual, ALLEN LAM, an individual,
JAMES QUACH, an individual, RACHO
JORDANOV, an individual, ROSE LIN, an
individual, JOHN CHAN, an individual, and
DOES 1-5(),

Defendants.

 

Case No. 3:18-cv-06582-WHA

CERTIFICATE OF SERVICE
Dept: Courtroom 12 - 19"‘F100r
Judge: Hon. Williarn Alsup

Date Filed: October 29, 2018
Trial Date: None Set

 

 

 

CERTIFlCATE OF SERV[CE
Casc No. 3:18-cv~06582~WHA

1309397

 

'-~JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

Case 3:18-cv-06582-WHA Document 32 Filed 11/08/18 Page 2 of 4

CERTIFICATE OF SERVICE

I am over the age of eighteen years and not a party to the Within action. My business address and
telephone number are:

MBO ark S+r¢sr 0,\:'1~1"-` BC/IQ,|N 621 per/110
510 617 3700

 

011 November 6 , 2018, at 9 '-')'l f.M. [time], I served John Chan With the following
documents:

1. SUMMONS
2. COMPLAINT

3. ORDER SETTING INI'I`IAL CASE MANAGEMENT
CONFERENCE AND ADR DEADLINES

4. STANDING ()RDER FOR UNITED STATES MAGISTRATE
JUI)GE LAUREL BEELER

5. STANDING ORDER FOR ALL JUDGES OF THE NORTHERN
DISTRICT OF CALIFORNIA: CONTENTS OF JOINT CASE
MANAGEMENT STATEMENT

6. NOTICE OF ASSIGNMENT OF CASE TO A UNITED STATES
MAGISTRATE JUDGE FOR TRIAL

7. CONSENTING TO A MAGISTRATE JUDGE'S JURISDICTION IN TI~IE
N()RTHERN DISTRICT OF CALIFORNIA (BROCHURE)

8. PLAINTIFF GENENTECH, INC.’S NOTICE OF MOTION AND
MOTION FOR PRELIMINARY INJUNCTION

9. [PROPOSEI)] ORDER GRANTING PLAINTIFF GENENTECH,
INC.’S MOTION FOR PRELIMINARY INJUNCTION

10. DECLARATION OF ELIZABETH K. MCCLOSKEY IN SUPPORT
OF PLAINTIFF GENENTECH, INC.’S MOTION FOR
PRELIMINARY INJUNCTION [REDAC'I`ED]

11. DECLARATION OF DOUGLAS BALOGH, PH.D. IN SUPPOR'I` OF
PLAINTIFF GENENTECH, INC.’S M()TION FOR PRELIMINARY
INJUNCTION [REDACTED]

12. DECLARATION OF DANIEL J. KIRSHMAN IN SUPPORT OF
PLAINTIFF GENENTECH, INC.’S MOTION FOR PRELIMINARY
INJUNCTION [REDACTED]

13. DECLARA'I`ION OF JAMIE MOORE IN SUPPORT OF
PLAINTIFF GENEN'I`ECH, INC.’S MOTION FOR PRELIMINARY
INJUNCTION [REDACTED]

1

CERTIFICATE OF SERVICE
Case No. 3:18-cv-06582-WHA
1309397

 

-_.10\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

 

 

Case 3:18-cv-06582-WHA Document 32 Filed 11/08/18 Page 3 01°4

14. DECLARATION OF PAUL BEZY IN SUPPORT OF PLAINTIFF
GENENTECH, INC.’S M()TION FOR PRELIMINARY
INJUNCTION [REDACTED]

15. DECLARATION OF ELLIOT R. PETERS IN SUPPORT OF
PLAINTIFF GENENTECH, INC.’S MOTION FOR PRELIMINARY
INJUNCTION

16. DECLARATION OF PAUL T. FRENCH IN SUPPORT OF
PLAINTIFF GENENTECH, INC.’S MO'I`ION FOR PRELIMINARY
INJUNCTION [UNREDACTED]

17. PLAINTIFF GENENTECH INC.’S STATEMENT REGARDING
TRADE SECRETS PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 2019.210 [REDACTED]

18. PLAINTIFF GENENTECH, INC.’S ADMINISTRATIVE MOTION
TO FILE UNDER SEAL

19. DECLARATION OF MAYA PERELMAN IN SUPPORT OF
PLAINTIFF GENENTECH, INC.’S ADMINISTRATIVE MOTION
TO FILE UNDER SEAL

20. [PROPOSED] ORDER GRANTING PLAINTIFF GENENTECH
INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL

21. CONSENT OR DECLINATION TO MAGISTRATE JUDGE
JURISDICTION

22. PLAINTIFF GENENTECH, INC.’S AMENDEI) NOTICE OF
MOTION AND MOTION FOR PRELIMINARY INJUNCTION

23. AMENDED [PROPOSED] ORDER GRANTING PLAINTIFF
GENENTECH, INC.’S MOTION FOR PRELIMINARY
INJUNCTION

24. CLERK’S NOTICE RESCHEDULING CMC ON REASSIGNMENT

25. SUPPLEMENTAL ORDER TO ORDER SETTING INI'I`IAL CASE
MANAGEMENT CONFERENCE IN CIVIL CASES BEFORE
JUDGE WILLIAM ALSUP

26. ECF REGISTRATION INFORMATION (HANDOUT)

by personally hand-delivering copies at

qOO gl$o.~\ S'l_,} \.)A\'t_ ?§z; §€-\ 'l`_r‘\¢\¢i$¢® CAV [address]to:

g John Chan personally

El [name] personally, Who resides there and is of suitable
age and discretion, and informing him or her of the general nature Of the papers

’)

CERTIFICATE OF SERVICE
Case No. 3:18-cv-06582-WHA
1309397

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06582-WHA Document 32 Filed 11/08/18 Page 4 014

Executed on November l, 2018, at QJ i;`\=- l¢'-\[ C ph

 

[City and State] '

1 declare under penalty of perjury that the above is true and correct.

w

 

 

[Signa 11 'e]

 

 

j_Bl/Lvr MM$O’\

[Printed name]

3

CERTIFICATE OF SERVICE
Case No. 3:1 S-cv-06582-WHA
1309397

 

